Case 20-10953-LSS Doc 83 _ Filed 05/11/20 Page1of4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

 

In re: Chapter 11
SureFunding, LLC, Case No. 20-10953 (LSS)
Debtor.
AFFIDAVIT OF SERVICE

 

I, Jesse Blevins, depose and say that I am employed by Reliable Companies who provided
noticing services in the above-captioned case.

On May 6, 2020, at my direction and under my supervision, employees of Reliable Companies
caused to be served the following documents by the method indicated on the service list attached
hereto as Exhibit A:

| [SEALED] Motion for Protective Order // Sealed Motion by Justin Abernathy
and Jason Abernathy for Protective Order in Connection with May 4, 2020
Depositions and May 12, 2020 Hearing with Respect to the Motions of the
United States Trustee and Certain Noteholders to Dismiss the Above-
Captioned Chapter 11 Case Filed by Jason Abernathy, Justin Abernathy.

| (Attachments: # 1 Proposed Form of Order) (Johnson, Ericka)

05/04/2020 59

| Order Granting Motion of Justin Abernathy and Jason Abernathy for

Expedited Hearing and Shortened Notice Regarding Sealed Motion by Justin

Abernathy and Jason Abernathy for Protective Order in Connection with May

05/06/2020 ~~ | 4, 2020 Depositions and May 12, 2020 Hearing with Respect to the Motions
of the United States Trustee and Certain Noteholders to Dismiss the Above-
Captioned Chapter 11 Case (Related Doc # 62) Order Signed on 5/6/2020.
(CMB) (Entered: 05/06/2020)

DN
OV

 

Notice of Hearing on Sealed Motion by Justin Abernathy and Jason
Abernathy for Protective Order in Connection with May 4, 2020 Depositions
| and May 12, 2020 Hearing with Respect to the Motions of the United States
| . « . _ .
05/06/2020 2 | Trustee and Certain Noteholders to Dismiss the Above-Captioned Chapter 11

ON
CO

| Case (related document(s)59, 62, 66) Filed by Jason Abernathy, Justin
Abernathy. Hearing scheduled for 5/7/2020 at 12:00 PM at US Bankruptcy
Court, 824 Market St., 6th Fl., Courtroom #2, Wilmington, Delaware.

| Objections due by 5/7/2020. (Johnson, Ericka) (Entered: 05/06/2020)
Case 20-10953-LSS Doc 83 Filed 05/11/20 Page 2 of 4

 

Dated: May 11, 2020
State of Delaware
County of New Castle

Subscribed and sworn to (or affirmed) before me on this 11" day of May 2020, by Jesse Blevins,
proved to me on the basis of satisfactory evidence to be the person(s) who appeared before me.
AMEE 77
Ne 6. Bag,

D (4s SA0*%
x}. s
| s

SS .
oN" Sor

* + - "
2, 8 «Tap OS eS
“MyjAne

OF pats
HWM
Case 20-10953-LSS Doc 83 Filed 05/11/20 Page 3of4

EXHIBIT A
Case 20-10953-LSS Doc 83

Thomas M. Horan, Esq.
Daniel B. Thompson, Esq.
FOX ROTHSCHILD LLP
919 N. Market St., Suite 300
Wilmington, DE 19899-2323
(VIA HAND DELIVERY)

Stanley B. Tarr, Esq.
Victoria A. Guilfoyle, Esq.
BLANK ROME LLP
1201 N. Market Street, Suite 800
Wilmington, DE 19801
(VIA HAND DELIVERY)

Gordon E. Gouveia, Esq.
FOX ROTHSCHILD LLP
321 N. Clark Street, Suite 1600
Chicago, IL 60654
(VIA FEDEX OVERNIGHT)

Timothy Jay Fox, Jr., Esq.
Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801
(VIA FEDEX OVERNIGHT)
Kenneth J. Ottaviano, Esq.
William J. Dorsey, Esq.
Paige B. Tinkham, Esq.
BLANK ROME LLP
444 West Lake Street, Suite 1650
Chicago, IL 60606
(VIA FEDEX OVERNIGHT)

Michael A. Sweet, Esq.
FOX ROTHSCHILD LLP
325 California Street, Suite 2200
San Francisco, CA 94104-2670
(VIA FEDEX OVERNIGHT)

Filed 05/11/20

Page 4 of 4
